  Case 18-08679        Doc 41     Filed 08/20/19 Entered 08/20/19 10:07:58             Desc Main
                                    Document     Page 1 of 5


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION CHICAGO

 In Re:                                            Case No. 18-08679

 Karl H. Pavlik
                                                   Chapter 13
 Brenda A. Pavlik

 Debtor(s).                                        Hon. Judge A. Benjamin Goldgar

     NOTICE OF MOTION OF BRIDGECREST CREDIT COMPANY, LLC AN
  AFFILIATED COMPANY OF BRIDGECREST ACCEPTANCE CORP TO MODIFY
                         AUTOMATIC STAY

VIA ELECTRONIC NOTICE:

          Marilyn O Marshall, Trustee, courtdocs@chi13.com

          David M Siegel, Debtors’ Counsel, davidsiegelbk@gmail.com

VIA U.S. MAIL:

          Karl H. Pavlik, Debtor
          6521 E University Blvd #109
          Mesa, AZ 85205

          Brenda A. Pavlik, Debtor
          6521 E University Blvd #109
          Mesa, AZ 85205

PLEASE TAKE NOTICE that on August 20, 2019, we have electronically sent for filing with
the Clerk of the U.S. Bankruptcy Court, a Motion of Bridgecrest Credit Company, LLC an
affiliated company of Bridgecrest Acceptance Corp to Modify Automatic Stay, a copy of which
is hereto attached.

Please take notice that on Septemb er 03, 2 01 9 at 9:30 a.m., or as soon thereafter as
counsel may be heard, I shall appear before the Honorable A. Benjamin Goldgar, in Courtroom
642 of the Dirksen Federal Building, 219 South Dearborn Street, Chicago, Illinois, and then and
there present the attached Motion of Bridgecrest Credit Company, LLC an affiliated
company of Bridgecrest Acceptance Corp to Modify Automatic Stay, which has been
electronically filed this date with the Clerk of the U.S. Bankruptcy Court for the Northern District
of Illinois, a copy of which is hereby served upon you by electronic notice or U.S. Mail.
  Case 18-08679       Doc 41     Filed 08/20/19 Entered 08/20/19 10:07:58           Desc Main
                                   Document     Page 2 of 5


 Dated: August 20, 2019                           Respectfully Submitted,

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Movant

                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached Motion upon the above-named parties by electronic filing or, as noted above, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on August 20,
2019, before the hour of 5:00 p.m.

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Attorney for Movant
  Case 18-08679          Doc 41     Filed 08/20/19 Entered 08/20/19 10:07:58              Desc Main
                                      Document     Page 3 of 5


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION CHICAGO

 In Re:                                               Case No. 18-08679

 Karl H. Pavlik
                                                      Chapter 13
 Brenda A. Pavlik

 Debtor(s).                                           Hon. Judge A. Benjamin Goldgar

    MOTION OF BRIDGECREST CREDIT COMPANY, LLC AN AFFILIATED
  COMPANY OF BRIDGECREST ACCEPTANCE CORP TO MODIFY AUTOMATIC
                             STAY

          Bridgecrest Credit Company, LLC an affiliated company of Bridgecrest Acceptance

Corp (hereinafter, “Movant”), a secured creditor herein, by its attorneys, the law firm of

Sottile & Barile, LLC, respectfully requests this Court, pursuant to Section 362 of the

Bankruptcy Code, and such other Sections and Rules as may apply, to enter an Order modifying

the automatic stay to allow Movant to obtain possession of its secured collateral. In support

thereof, Movant states as follows:

          1. On March 26, 2018, Debtors, Karl H. Pavlik and Brenda A. Pavlik (“Debtor”) filed a

             Voluntary Petition for Relief under Chapter 13 of the Bankruptcy Code.

          2. Movant is a creditor of the Debtors with respect to a certain indebtedness secured by

             a lien upon a 2014 NISSAN VERSA NOTE motor vehicle bearing a Vehicle

             Identification Number (“VIN”) of 3N1CE2CP0EL351491 (the “Vehicle”). (Ex. “A”).

          3. As set forth in the Retail Installment Contract (the “Contract”) attached as part of

             Exhibit “A”, Debtor, Karl H. Pavlik, was required to tender bi-weekly payments to

             Movant, each in the sum of $207.27 with an interest rate of 23.084%. (Ex. “A”).
  Case 18-08679      Doc 41      Filed 08/20/19 Entered 08/20/19 10:07:58            Desc Main
                                   Document     Page 4 of 5


       4. Debtor has failed to make required payments to Movant due on and after May 03, 2019,

          resulting in a default and a total outstanding balance due to Movant from Debtor in the

          sum of $12,258.51. Debtors’ Amended Chapter 13 plan states that the Debtors will

          make direct payments to Creditor.

       5. As such, Movant seeks relief from the automatic stay so that it may take possession of

          and sell the Vehicle and apply the proceeds from such sale to the balance due from

          Debtor.

       6. Debtor has not offered, and Movant is not receiving, adequate protection for its secured

          interest or depreciating value.

       7. Debtor has no equity in the Vehicle, and the Vehicle is not necessary to an

          effective reorganization by the Debtor. The value of the vehicle per NADA is

          $6,675.00. Movant will suffer irreparable injury, harm and damage should it be

          delayed in taking possession of the Vehicle and asserting its security interest therein.

       8. Movant requests that Bankruptcy Rule 4001(a)(3) not apply to any Order

          granting this Motion

WHEREFORE, Movant respectfully requests that this Court enter an Order, as attached hereto,

modifying the automatic stay provided by Section 362 of the Bankruptcy Code to permit Movant

to take immediate possession of and assert its security interest in the 2014 NISSAN VERSA NOTE

motor vehicle bearing a Vehicle Identification Number (“VIN”) of 3N1CE2CP0EL351491;
  Case 18-08679       Doc 41     Filed 08/20/19 Entered 08/20/19 10:07:58           Desc Main
                                   Document     Page 5 of 5




waiving the 14-day stay provided for in Bankruptcy Rule 4001(a)(3); and, for such other, further

and different relief as this Court deems just and proper.

 Dated: August 20, 2019                            Respectfully Submitted,

                                                   /s/ Jon J. Lieberman
                                                   Jon J. Lieberman (OH 0058394)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Movant
